Citation Nr: 0635549	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-03 104	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), effective from May 
3, 1998, through October 1, 2001. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a regional office (RO) rating 
decision of September 1996, which granted service connection, 
effective July 31, 1996, for the veteran's PTSD, and assigned 
a disability rating of 10 percent.  The veteran appealed the 
10 percent rating.  During the pendency of the appeal, the RO 
increased the rating effective from July 31, 1996, to 30 
percent, and granted an increase to a 50 percent rating 
effective May 3, 1998.

In a June 2001 decision, the Board denied entitlement to a 
rating for PTSD in excess of 30 percent prior to May 3, 1998, 
and denied a rating for PTSD in excess of 50 percent 
effective from May 3, 1998.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2005, the Court granted a joint 
motion of the parties to dismiss the appeal for a rating in 
excess of 30 percent prior to May 3, 1998, and to vacate and 
remand that part of the BVA decision denying a rating in 
excess of 50 percent from May 3, 1998.  In the meantime, in 
an August 2002 rating decision, the RO had increased the 
rating for PTSD to 70 percent effective October 2, 2001.  

Pursuant to the Court Order the Board remanded the appeal in 
January 2006.  In the course of appellate development, in a 
May 2006 rating decision, the rating for PTSD was increased 
to 100 percent, effective October 2, 2001.  Therefore, the 
only remaining issue is as set forth on the title page.

In a July 2006 statement, the veteran said he was asking for 
service connection for hearing loss and tinnitus, caused by 
noise exposure in service.  These issues are REFERRED to the 
RO for appropriate consideration.




FINDING OF FACT

In September 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In a statement dated in January 2006, the veteran stated he 
wanted his PTSD appeal withdrawn.  This statement was sent to 
the RO, and was not received at the Board until September 
2006.  In a July 2006 statement, again not received at the 
Board until September 2006, the veteran reiterated his 
request to withdraw his appeal.  Thus, the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




		
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


